COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


KATHRYNE SMITH
                                                 MEMORANDUM OPINION *
v.   Record No. 1681-98-4                            PER CURIAM
                                                  DECEMBER 8, 1998
FAIRFAX HOSPITAL AND INOVA
 HEALTH SYSTEM FOUNDATION, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Matthew H. Swyers; Koonz, McKenney, Johnson,
           DePaolis & Lightfoot, on brief), for
           appellant.
           (Eric J. Berghold; McCandlish & Lillard, on
           brief), for appellees.



     Kathryne Smith ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that her

claim seeking an award of compensation for an occupational

disease was not timely filed.   Specifically, claimant argues that

she did not receive a positive diagnosis of contact dermatitis

until January 22, 1997, and, therefore, the statute of

limitations contained in Code § 65.2-406(A)(5) did not begin to

run until that date.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.

     In denying claimant's application and holding that her claim

was time-barred, the commission found as follows:
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
            [T]he claimant reasonably knew from the
            communications given to her that her
            condition was in part from the gloves she
            wore at work. She acknowledged that as soon
            as Dr. [Martin S.] Horn told her [in October
            1990] one of the possibilities was from
            exposure to latex, she immediately started
            using cotton liners under the latex gloves
            while at work. . . .

                 In a recorded interview, upon being
            asked whether she remembered the date of the
            incident "or the date of the diagnosis," she
            expressed "the date of . . . diagnosis was
            the whole problem has been over four
            years. . . ." In her Claim for Benefits, for
            the date of communication, she wrote "had
            been previously told by former doctors also."
             This is not a situation in which there was
            no known nexus between her contact dermatitis
            and her employment. Although the medical
            records, prior to her meeting with Dr.
            [Ellen] Kessler, do not directly reflect that
            there was a communication of latex causation,
            her testimony, her actions, and other
            documentation persuade us that she was aware
            that latex, which was not used by her in any
            other activity except her employment, was a
            substantial causative reason for her
            condition.

     Code § 65.2-406(A)(5) requires that a claimant file for

compensation for an occupational disease within "two years after

a diagnosis . . . is first communicated to the

employee . . . ."The statute "does not require that an employee

receive from a physician a communication that his disease is work

related."   It requires only that he "learn that the condition is

an occupational disease for which compensation may be awarded."

                "Whether a diagnosis of an occupational
            disease was communicated and when the
            communication occurred are factual
            determinations."




                                - 2 -
City of Richmond Police Dep't v. Bass, 26 Va. App. 121, 131-32,

493 S.E.2d 661, 666 (1997) (citations omitted).

     The medical records, claimant's testimony, and her recorded

statement amply support the commission's factual findings.   That

credible evidence established that as early as October 1990,

claimant knew that her contact dermatitis was a disease that

might be caused by her wearing latex gloves at work.   In fact, at

that time, she took immediate precautions to avoid exposure to

latex gloves at work.   She did not file her claim until 1997.

Thus, based upon this record, we cannot hold as a matter of law

that claimant's evidence proved that her application was timely

filed.
     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                               - 3 -